Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 12, 2018

                                      No. 04-18-00706-CV

                         IN THE INTEREST OF R.M.C., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00998
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of the September 25, 2018 order terminating appellant Mom’s
parental rights, Appellant’s brief was due to be filed with this court on November 19, 2018. See
TEX. R. APP. P. 38.6(a). After this court granted Mom’s first motion for extension of time to file
the brief, her brief was due on December 10, 2018. Before the first extended due date, Mom
filed a second motion for an extension of time to file her brief. Subsequently, Mom filed her
brief.
       Appellant’s motion is GRANTED. Appellant Mom’s brief is deemed timely filed.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court